Citation Nr: 1647638	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  05-41 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for subcortical cerebral vascular accident associated with hypertensive cardiovascular disease, exclusive of a period during which the Veteran is receiving a temporary total rating.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied an increased rating in excess of 10 percent for left subcortical cerebral vascular accident associated with hypertensive cardiovascular disease.

In a March 2010 rating decision, the RO granted a temporary 100 percent disability rating for subcortical cerebral vascular accident from August 30, 2009, to January 31, 2010.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to a higher disability rating for that period.

In August 2013, the Board remanded the Veteran's claim for further evidentiary development.  

In September 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

As to representation, the Veteran was represented by Texas Veterans Commission.  However, he has moved to Maryland and, since, has not retained representation.  The Veteran should be given an opportunity to obtain representation.

The issue of entitlement to service connection for a seizure disorder, claimed as secondary to subcortical cerebral vascular accident associated with hypertensive cardiovascular disease, has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2015) (continuing to provide for Board referral of unadjudicated claims).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran contends that his subcortical cerebral vascular accident associated with hypertensive cardiovascular disease is more disabling than the 10 percent disability rating reflects.  Specifically, he contends that he exhibits slurred speech, muscle spasms on the left side of his face, episodic inability to speak, epileptic seizures, and confusion.  See, e.g., DRO hearing dated September 2014.

The evidence shows that the Veteran was last afforded a VA examination in January 2010.  At that time, the Veteran reported left facial spasms.  A neurological examination showed no abnormalities.

During the September 2014 DRO hearing and September 2016 Board hearing, the Veteran reported that he receives treatment from Audie L. Murphy, San Antonio, Texas.  Importantly, he stated that his examining neurologist indicated that the Veteran's frontal lobe was not running at full capacity, resulting in epileptic seizures and was prescribed medication.  

Significantly, the Veteran's claims file is absent treatment records from Audie L. Murphy, San Antonio, Texas, and his VA treatment records have not been updated since 2009.  Therefore, the Board finds that a remand is necessary to obtain any outstanding treatment records.

Additionally, as indicated above, the Veteran was last afforded a VA examination in January 2010, since that time the Veteran has testified of worsening symptoms that warrant new examination to assess the current severity of his service-connected subcortical cerebral vascular accident associated with hypertensive cardiovascular disease.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Accordingly, the claim for to an increased rating in excess of 10 percent for subcortical cerebral vascular accident associated with hypertensive cardiovascular disease is REMANDED for the following actions:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include treatment records from Audie L. Murphy, San Antonio, Texas.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2010.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected subcortical cerebral vascular accident associated with hypertensive cardiovascular disease.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire.

All opinions expressed should be accompanied by supporting rationale.

4.  After undertaking any appropriate development, readjudicate the issue of entitlement to an increased rating in excess of 10 percent for subcortical cerebral vascular accident associated with hypertensive cardiovascular disease.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





